— In an action to recover damages for personal injuries, etc., the defendants appeal from (1) an order of the Supreme Court, Richmond County (Minardo, J.), dated July 17, 2003, which denied their motion pursuant to CPLR 3126 to preclude the plaintiff from offering evidence on the issue of damages and, upon preclusion, for summary judgment dismissing the complaint, and (2) an order of the same court dated September 4, 2003, which denied their motion, denominated as one for leave to reargue and renew, but which, in actuality, was one for leave to reargue.
Ordered that the appeal from the order dated September 4, 2003, is dismissed, as no appeal lies from an order denying leave to reargue; and it is further,
Ordered that the order dated July 17, 2003, is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in denying the defendants’ motion (see Ferrarese v USAA Cas. Ins. Co., 271 AD2d 401 [2000]; Nudelman v New York City Tr. Auth., 172 AD2d 503 [1991]). Florio, J.P., Adams, Luciano and Skelos, JJ., concur.